Cite as 2014 Ark. 45

                     SUPREME COURT OF ARKANSAS
                                          No.   CV-13-424

ROY E. DAVIS                                         Opinion Delivered   January 30, 2014
                                  APPELLANT
                                                     PRO SE MOTION FOR EXTENSION
V.                                                   OF TIME TO FILE BRIEF [LINCOLN
                                                     COUNTY CIRCUIT COURT, NO.
                                                     40LCV-13-5]
RAY HOBBS, DIRECTOR, ARKANSAS
DEPARTMENT OF CORRECTION                             HONORABLE JODI RAINES DENNIS,
                       APPELLEE                      JUDGE

                                                     APPEAL DISMISSED; MOTION
                                                     MOOT.


                                         PER CURIAM

       In 1988, a jury found appellant Roy E. Davis guilty of first-degree murder, and he was

sentenced as a habitual offender to life imprisonment. This court affirmed. Davis v. State, 319
Ark. 460, 892 S.W.2d 472 (1995).

       In 2013, appellant filed in the Lincoln County Circuit Court, the county in which he is

incarcerated, a pro se petition for writ of habeas corpus.1 The circuit court denied the petition

by written order, and appellant timely filed a notice of appeal from that order. Now before us

is appellant’s motion for extension of time to file his brief.

       We dismiss the appeal, and the motion is moot as it is clear from the record that appellant

could not prevail on appeal. An appeal of the denial of postconviction relief, including an appeal

from an order that denied a petition for habeas corpus, will not be permitted to go forward

where it is clear that the appeal is without merit. Glaze v. State, 2013 Ark. 458 (per curiam).


       1
           As of the date of this opinion, appellant remains incarcerated in Lincoln County.
                                       Cite as 2014 Ark. 45

       The burden is on the petitioner in a habeas-corpus petition to establish that the trial court

lacked jurisdiction or that the commitment was invalid on its face; otherwise, there is no basis

for a finding that a writ of habeas corpus should issue. Culbertson v. State, 2012 Ark. 112 (per

curiam). Under our statute, a petitioner who does not allege actual innocence and proceed under

Act 1780 of 2001 Acts of Arkansas must additionally make a showing by affidavit or other

evidence of probable cause to believe that he is illegally detained. Ark. Code Ann. § 16-112-

103(a)(1) (Repl. 2006); Darrough v. State, 2013 Ark. 28 (per curiam). A circuit court’s denial of

habeas relief will not be reversed unless the court’s findings are clearly erroneous. Justus v. Hobbs,

2013 Ark. 149 (per curiam).

       In the petition, appellant contended that his sentence is unconstitutional because the trial

court admitted his prior juvenile-delinquency adjudication during the sentencing phase as a basis

for sentencing him as a habitual offender. We do not address whether appellant stated a

cognizable claim for habeas relief as it is apparent from our review of the record in appellant’s

direct appeal that four prior felony convictions, not juvenile-delinquency adjudications, were

used in sentencing appellant as a habitual offender.

       Appeal dismissed; motion moot.

       Roy Davis, pro se appellant.

       No response.




                                                  2